.




        OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                         AUSTIN




    Hon. 8. P. Lockhart, Chairman
    Board or xnsuranoa Comalssloners
    Austin, Taxas
    Dear Sir:




                                               August 3, 19I.4; wherein
    you submit the ab                         pinion of thla department,
    1s a.oopy of the                          he General Imurenoe
    Corporfltlon, For                        ved April 27, ,19C3, end
    an amendment
                                             submitted,   we are   re-
    quired to loo                      l&al    Artlolea  of Inoorporatlon,
    fnaemuoh aa t                       medtioned relates   strlotly   to
                                        1969, Revised Clvll Statutes.




    the adoption    or mmle.
                It is, therefore,  the opinion      of thla department
    that the oherter of the General lneurance       Corporfltion, Fort
!ic,n ::. I.. I.oc!ihort,    1’8~~ 2




;;orth,     Texas, IS  lnsufflclent       to   mthorl;st?    thn     wr1tinf-f   or
 .‘orkr;len’o Co.qmnaation       IImurRnCe.

                                           Yours     very   truly.